DETAILED ACTION
This action is responsive to communication filed on 01/11/2021. The current pending claims are 1 – 46.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 – 18, 31 – 33, and 40 – 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 14, support for “wherein the unitary assembly can be pulled out of the drain pipe for cleaning the strainer and can then be pushed back into the drain pipe” was not found in the disclosure. The original disclosure is silent as to any position during cleaning, and accordingly, any specific orientation relating to 
Regarding claim 31, support for “wherein the drain stopper is designed and configured with a friction fit so that the drain stopper can be pulled out of the drain pipe for cleaning or replacing the strainer without any further disassembly from the drain pipe” was not found in the disclosure. The original disclosure is silent as to any position during cleaning, and accordingly, any specific orientation relating to cleaning does not have support and is considered new matter. Support for “wherein the open-close mechanism, the cap, the cap seal and the strainer form a unitary assembly that is radially symmetrical about the longitudinal axis at all times while assembled” was not found in the disclosure. The original disclosure is silent as to orientation during assembly and afterwards, and accordingly any specific orientation relating to assembly does not have support and is considered new matter. Claims 32 – 33 will inherit this same issue since they depend from the rejected claim.
Regarding claim 43, support for “wherein the cap, the cap seal, the open-close mechanism, and the strainer form a unitary assembly that has a common longitudinal axis at all times while assembled” was not found in the disclosure. The original disclosure is silent as to orientation during assembly and afterwards, and accordingly any specific orientation relating to assembly does not have support and is considered new matter. Claims 44 – 45 will inherit this same issue since they depend from the rejected claim.
Regarding claim 46, support for “wherein the open-close mechanism, the cap, the cap seal, and the strainer form a unitary assembly that has a longitudinal axis that is coaxial with the longitudinal axis of the open-close mechanism at all times while assembled” was not found 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 – 36, 38, 41, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the drain pipe" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 35 – 36 will inherit this same issue since they depend from the rejected claim.
Claims 38, 41 and 44 recite the limitation "the drain pipe" in line 5.  There is insufficient antecedent basis for this limitation in the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 fails to include all the limitations of the claim upon which it depends by making the disc or body double as the strainer; claim 14 requires both a disc/body and a strainer, and furthermore recites a functional relationship between the two elements – the disc or body retains the strainer on the open-close mechanism. Accordingly, reciting that the disc or body is now also the strainer broadens the claim by no longer requiring as many separate elements.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 17 – 19, 34 – 35, 37 – 38, 40 – 41, 43 – 44, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2013/0180045 (hereinafter Ball).
Regarding claim 14, Ball discloses a drain stopper (82) for a bathtub or a sink (2) having a drain hole (6) and a drain pipe (34) having a drain flange (58) attached to the bathtub or the sink at the drain hole, comprising an open-close mechanism (106) having upper and lower ends (note annotated fig. below), a distance between the upper and lower ends, an open position and a closed position (par. 34) wherein the open-close mechanism is a lift-and-turn, foot actuated, or push-pull mechanism (par. 34), wherein the lower end has threads (“threaded end of carrier 106; par. 36),  wherein the distance between the upper end and the lower end differs between the open position  and closed position (note space in cap 82 that creates a shorter distance between the upper and lower ends when the cap 82 is engaged with the cover 110); a body (94) in a direct engagement with the lower end of the open-close mechanism (threaded end of carrier 106 engages with threads in hub 98), wherein the body (94) has one or more openings (defined between crossbars 86, see par. 38) through which water can flow; a drain seal (126) engaged with the body (94) for providing a seal between the body and the drain pipe and for providing a friction fit for the drain stopper in the drain pipe (par. 38), a cap (note annotated fig. below) engaged with the upper end of the open-close mechanism (fig. 6), a cap seal (note annotated fig. below) engaged with the cap for providing a seal with the drain pipe, a strainer (110) having an opening  in which the lower end of the open-close mechanism is received (the carrier 106 is inserted through a strainer body cover 110; par. 36), and wherein 
Regarding claim 17, the body (94) is a disc shape with openings formed between crossbars (86) and is thus considered a ‘perforated disc’ that functions as a strainer since debris can be caught on the crossbars.
Regarding claim 18, the open-close mechanism is a push mechanism (par. 34).
Regarding claim 19, the strainer (110) has the design and shape of perforated disc (see fig. 6).
Regarding claim 34, Ball discloses a drain stopper (82) for a bathtub or a sink (2) having a drain hole (6) a drain flange (58) attached to the bathtub or the sink at the drain hole, the drain stopper comprising an open-close mechanism (106) having upper and lower ends (note annotated fig. below), an open position and a closed position (par. 34) wherein the open-close mechanism is a foot actuated (i.e. push) mechanism (par. 34), a cap (note annotated fig. below) engaged with the upper end of the open-close mechanism (fig. 6), wherein one push on the cap 
Regarding claim 35, the means for engaging the open-close mechanism with the drain flange is a disc (86, 98) and a disc seal (126), wherein the disc is in direct engagement with the lower end of the open-close mechanism (lower end of carrier 106 is threaded into hub 98), wherein the disc has one or more openings through which water can flow (through spaces formed between crossbars 86), and the disc seal (126) is attached to the disc (86,98) and is sized and designed to contact an inside wall of the drain flange (58).
Regarding claim 37, Ball discloses a kit for a drain stopper (82) for a bathtub or a sink (2) having a drain hole (6) a drain flange (58) attached to the bathtub or the sink at the drain hole, the drain stopper comprising an open-close mechanism (106) having upper and lower ends (note annotated fig. below), an open position and a closed position (par. 34) wherein the open-close mechanism is a lift and lock mechanism (par. 34), a cap (note annotated fig. below) engaged with the upper end of the open-close mechanism (fig. 6), wherein one push on the cap moves the open-close mechanism from the open position to the closed position and a subsequent pull on the cap moves the open-close mechanism from the closed position to the open position since it is a push and pull mechanism, a cap seal (note annotated fig. below) engaged with the cap for providing a seal with the drain flange (58), a strainer (110) having a 
Regarding claim 38, a first alternative means is a disc (86, 98) and a disc seal (126), wherein the disc is in direct engagement with the lower end of the open-close mechanism (lower end of carrier 106 is threaded into hub 98), wherein the disc has one or more openings through which water can flow (through spaces formed between crossbars 86), and the disc seal (126) is attached to the disc (86,98) and is sized and designed to contact an inside wall of the drain flange (58), and wherein the strainer (110) is located between the upper end of the open-close mechanism and the disc or body (fig. 6).
Regarding claim 40, Ball discloses a kit for a drain stopper (82) for a bathtub or a sink (2) having a drain hole (6) a drain flange (58) attached to the bathtub or the sink at the drain hole, the drain stopper comprising an open-close mechanism (106) having upper and lower ends (note annotated fig. below), an open position and a closed position (par. 34) wherein the open-close mechanism is a lift and turn mechanism (par. 34), a cap (note annotated fig. below) engaged with the upper end of the open-close mechanism (fig. 6), wherein rotating the cap ine one direction moves the open-close mechanism from the open position to the closed position and a subsequent lifting and rotating on the cap moves the open-close mechanism from the closed position to the open position since it is a lift and turn mechanism, a cap seal (note annotated fig. below) engaged with the cap for providing a seal with the drain flange (58), a strainer (110) having a central opening, and means (94) for engaging the open-close mechanism with the drain flange.
Regarding claim 41, a first alternative means is a disc (86, 98) and a disc seal (126), wherein the disc is in direct engagement with the lower end of the open-close mechanism (lower end of carrier 106 is threaded into hub 98), wherein the disc has one or more openings through which water can flow (through spaces formed between crossbars 86), and the disc seal (126) is attached to the disc (86,98) and is sized and designed to contact an inside wall of the drain flange (58), and wherein the strainer (110) is located between the upper end of the open-close mechanism and the disc or body (fig. 6).
Regarding claim 43, Ball discloses a kit for a drain stopper (82) for a bathtub (2) or sink having a drain hole and a drain flange (58) attached to the bathtub or sink at the drain hole (6), the kit comprising a drain stopper (82) and alternative means for engaging the drain stopper with the drain flange, wherein the drain stopper comprises an open-close mechanism (106) having a longitudinal axis, upper and lower ends (note annotated fig. below), a distance between the upper and lower ends and an open position and a closed position, wherein the open-close mechanism is a push mechanism, a lift and lock mechanism, or a lift and turn mechanism (par. 34), and wherein the distance between the upper end and the lower end differs between the open position and the closed position (note space in cap 82 that creates a shorter distance between the upper and lower ends when the cap 82 is engaged with the cover 110), a cap engaged with the upper end of the open-close mechanism (note annotated fig below), a cap seal engaged with the cap for providing a seal with the drain flange (note annotated fig. below), a strainer (110) having a central opening, and wherein the cap, the cap seal, the open-close mechanism, and the strainer form a unitary assembly that has a common longitudinal axis at all times while assembled.
Regarding claim 44, first alternative means is a disc (86, 98) and a disc seal (126), wherein the disc is in direct engagement with the lower end of the open-close mechanism (lower end of carrier 106 is threaded into hub 98), wherein the disc has one or more openings through which water can flow (through spaces formed between crossbars 86), and the disc seal (126) is attached to the disc (86,98) and is sized and designed to contact an inside wall of the drain flange (58), and wherein the strainer (110) is located between the upper end of the open-close mechanism and the disc or body (fig. 6).
Regarding claim 46, Ball discloses a drain stopper (82) for a bathtub (2) or sink having a drain hole (6) and a drain flange (58) attached to the bathtub at the drain hole, the drain stopper comprising an open-close mechanism (106) having a longitudinal axis, upper and lower ends (note annotated fig below), a distance between the upper and lower ends and an open position and a closed position, wherein the open-close mechanism is a push mechanism, a lift and lock mechanism, or a lift and turn mechanism (par. 34), and herein the distance between the upper end and the lower end differs between the open position and the closed position (note space in cap 82 that creates a shorter distance between the upper and lower ends when the cap 82 is engaged with the cover 110), a cap engaged with the upper end of the open-close mechanism (note annotated fig below), a cap seal engaged with the cap for providing a seal with the drain flange (note annotated fig. below), a strainer (110) having a central opening, means (94) for engaging the open-close mechanism with the drain flange, wherein the means is secured to the lower end of the open-close mechanism (106), wherein the means is located below the strainer while assembled (fig. 6), and wherein the cap, the cap seal, the open-close .

    PNG
    media_image1.png
    368
    351
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 31 – 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of US Patent 8,590,065 (hereinafter Ali).
Regarding claim 15, Ball fails to show wherein the strainer is a strainer basket, wherein the strainer basket has a base with a central opening for receiving the lower end of the open-
Regarding claims 31 – 33, Ball shows a drain stopper (82) for a bathtub or a sink (2) having a drain hole (6) and a drain pipe (34) having a drain flange (58) attached to the bathtub or the sink at the drain hole, comprising an open-close mechanism (106) having upper and lower ends (note annotated fig. below), a distance between the upper and lower ends, an open position and a closed position (par. 34) wherein the open-close mechanism is a lift-and-turn, foot actuated, or push-pull mechanism (par. 34), wherein the lower end has threads (“threaded end of carrier 106; par. 36),  wherein the distance between the upper end and the lower end differs between the open position  and closed position (note space in cap 82 that creates a 
Ball shows the strainer (110) surrounds a midpoint of the open-close mechanism and thus fails to show the strainer surrounds the lower end of the open-close mechanism. Attention is turned to Ali which shows a strainer configured as a basket, with the basket having an opening that surrounds a lower end of an open-close mechanism (fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the strainer of Ball to be configured as a basket with the strainer surrounding a lower .

    PNG
    media_image1.png
    368
    351
    media_image1.png
    Greyscale

Claims 36, 39, 42 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball as applied to claims 34 – 35 and 37 – 38, 40 – 41, 43 – 44 above in view of US Patent 3,428,295 (hereinafter Jones).
Regarding claims 36 and 39, Ball fails to show a second alternative means/the drain pipe has a cross bar with a central threaded opening, wherein the lower end of the open-close mechanism has a bore defined by threads, further comprising a rod having male threads and opposing ends, wherein one end of the rod is sized to engage the bore in the lower end of the open-close mechanism and the other end of the rod is sized to engage the central threaded opening in the cross bar. Attention is turned to Downey which shows a drain stopper having a drain pipe (11) with a cross bar (10b) with a central threaded opening (10a), a lower end (36a) .
Allowable Subject Matter
Claims 1 – 13 and 20 – 30 are allowed.
Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill would recognize that the apparatus is capable of performing the recited functions related to assembly and cleaning. This is not found persuasive; absent guidance from the disclosure, one cannot assume that the subject matter not mentioned was in fact known to the applicant at the time the invention was effectively filed; since the functional limitations are not inherent features, the subject matter is not supported by the original disclosure and is considered new matter.
The substitute specification filed 07/03/2020 is accepted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754